Citation Nr: 1440815	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  08-05 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to May 1990, February 1991 to May 1991, and April 2002 to June 2003.  The Veteran also had periods of active duty for training and inactive duty for training with the National Guard.  The Veteran's decorations include the Combat Action Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2012, the Veteran testified before the Board at a videoconference hearing.  A transcript of the proceeding is associated with the claims file.  In April 2012, the Board remanded the issue of service connection for a left shoulder disability for additional development, to include a VA orthopedic examination and medical opinion.  By a December 2012 supplemental statement of the case (SSOC), the agency of original jurisdiction (AOJ) continued its denial of this issue.  The Board is satisfied that there has been substantial compliance with the remand and will proceed with review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A left shoulder disability was incurred as a result of a left shoulder injury in service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision below, no purpose would be served by undertaking an analysis of whether there has been compliance with the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As a general matter, connection for a disability requires competent evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, the Veteran has the responsibility to present and support his claim for benefits.  See 38 U.S.C.A. § 5107(a).  In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


The Veteran seeks entitlement to service connection for a left shoulder disability, which he contends began while doing push-ups during basic training.  The Veteran has been diagnosed as having a torn left shoulder rotator cuff.

At entry to service in August 1989, the Veteran denied any shoulder disability and was found to be clinically normal upon examination.  An October 1990 report of medical history, completed in conjunction with the Veteran's Airborne physical examination, reflects complaint of unspecified periodic left shoulder pain, for which he had not sought treatment.  The associated report of medical examination reflects no relevant clinical abnormalities.  Reports of medical history dated in February 1991 and May 1991 also reflect complaints of shoulder pain.  The February 1991 report of medical examination is not of record, but the May 1991 report reflects no relevant clinical abnormalities.

A September 1995 service medical record reflects complaint of and treatment for left shoulder pain.  The attending physician noted rotator cuff weakness and assessed a possible rotator cuff injury.  On a February 1996 report of medical history, completed in conjunction with a retention examination, the Veteran stated that his left shoulder "pops out" when lifting weights or performing other physical training.  The corresponding report of medical examination reflects no relevant clinical abnormalities.  An April 2002 report of medical examination conducted for retention purposes reflects normal relevant clinical findings.  A corresponding report of medical history was not of record.  A May 2003 report of medical assessment was silent for any complaint related to the Veteran's left shoulder and the examiner noted that the Veteran had "[no] other concerns."  A September 2003 report of medical examination reflects normal clinical findings.  A corresponding report of medical history was not of record.  On a September 2004 report of medical history, the Veteran denied shoulder problems, including pain and dislocation.  A corresponding report of medical examination was not of record. 

In December 2005, the Veteran was afforded a general VA medical examination, which included an MRI study of both shoulders.  An etiological opinion was not provided by the examiner.  In February 2006, the Veteran underwent a separate left shoulder MRI.  Both MRI studies confirmed tendinosis of the left shoulder with a partial tear of the bursal surface of the supraspinatus tendon.

At the Veteran's February 2012 Board hearing, he testified that he first experienced problems with his left shoulder while doing push-ups during basic training.  He stated that he was unable to "do a push-up once it started" because his shoulder would pop out of place.  The Veteran was able to pass the physical training only after performing a modified, narrow push-up.  He indicated that he has experienced variable weakness and pain in his left shoulder ever since basic training.  His symptoms have worsened over time and he now guards his left shoulder and refrains from reaching above his head, because above a certain point his shoulder "will pop and then [he will] have problems with it."  See hearing transcript at 8-13.

In May 2012, in response to the Board's remand, the Veteran was afforded VA shoulder examination.  The examination report noted the Veteran's diagnosed rotator cuff tear.  During the examination, the Veteran reported that he "started to have issues with left shoulder pain while in the service," which he attributed to push-ups.  He stated that while in service he was briefly placed on a profile and treated with medication.  He denied any significant trauma or dislocation, but reported that he has had progressive issues with his left shoulder since service.  He reported daily left shoulder pain, which he described as severe.  The pain can sometimes last all day.  He indicated that certain physical activities, such as carrying and lifting, worsened the condition, while rest, avoidance of activities, and pain medication reduced his symptoms.  He also reported treatment with cortisone injections.  The Veteran experienced flare-ups approximately once a month.  The flare-ups lasted several days and limited his basic abilities, including writing, as he is left hand dominant.

Upon physical examination, the Veteran's left shoulder was shown to have limited range of motion, with objective evidence of pain from the beginning of movement.  Based on his examination, the examiner assessed the Veteran's left shoulder as functionally impaired due to less movement than normal, weakened movement, excess fatigability, and pain on movement.  The examiner noted that the Veteran had localized tenderness or pain on palpation of the joints, soft tissue, and biceps tendon of his left shoulder.  Specific testing revealed the presence of rotator cuff pathology.  The Veteran's left shoulder disability has impacted his ability to work, with increased absenteeism and difficulty performing physical duties.

With regard to etiology, the examiner opined that it was less likely as not that the Veteran's current left shoulder disability was related to or caused by his military service.  The examiner explained that the Veteran's service medical records (SMRs) "reveal[ed] some complaints of left shoulder pain in the late 1980s and early 1990s[;]" however, "based on this, the symptoms were self-limiting."  The examiner stated that there was "a lack of evidence in the SMRs for chronicity of shoulder symptoms[,]" noting that it "was not until the mid to late 2000s that there [was] evidence for chronic symptoms."  The examiner concluded that if "the onset of the shoulder symptoms was . . . in the early 1990s, then the degree of damage would be much more based on the MRI imaging[,] and the onset of chronic symptoms would have been much sooner."

As stated, entitlement to service connection requires competent evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship (nexus) between the claimed in-service disease or injury and the current disability.

With respect to the first element, the Veteran has been diagnosed with a left shoulder disability.  See, e.g., May 2012 VA examination report (left shoulder rotator cuff tear).  Thus, the requirement of a present disability has been fulfilled.

With respect to the next element-that of in-service incurrence or aggravation of a disease or an injury-the Veteran testified that he first experienced shoulder pain and weakness while performing push-ups during basic training and has continued to experience variable symptoms since that time.  Although the Veteran's service treatment records do not fully substantiate his account, they do contain fairly consistent complaints of shoulder pain and other symptoms.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology, such as pain and weakness.  In this case, the Board finds the Veteran's reports of left shoulder pain and weakness during service to be competent and credible.  Because such symptoms are indicative of injury, the second requirement has been fulfilled.

With regard to the final element-that of a nexus between the present disability and the in-service injury-the May 2012 VA examiner opined that the Veteran's left shoulder disability was not caused by or related to his military service.

The Board is free to assess medical evidence and is not obligated to accept an examiner's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the Board accepts the physical examination findings and diagnosis of a left shoulder disability, but declines to accept the VA examiner's opinion regarding etiology, as the examiner did not adequately support his conclusion.

The lack of medical documentation is not a sufficient rationale for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection).   In rendering opinions, VA examiners must consider lay statements regarding in-service occurrence of an injury.  A medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history, even if recorded in the course of the examination.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (noting that even where a disorder is not diagnosed during service or for many years afterwards, service connection may still be warranted).

Here, the examiner's opinion did not adequately consider the Veteran's lay statements with regard to the chronicity of his left shoulder symptoms; instead, it primarily rested on the "lack of evidence" of chronicity in the Veteran's service medical records.  As such, the VA opinion is inadequate and cannot serve as the basis of a denial of entitlement to service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Consequently, the Board finds that the evidence is in equipoise and raises a reasonable doubt that the Veteran's left shoulder disability is related to his military service.  Weighing against the Veteran's claim is the May 2012 medical opinion indicating that the Veteran's left shoulder disability was not related to his active service.  That opinion, however, failed to account for the Veteran's statements regarding chronicity of symptoms and was not supported by an adequate rationale.  In favor of the Veteran's claim are the numerous complaints of shoulder pain and weakness reflected in his service records, as well as the Veteran's credible testimony, wherein he described having first experienced shoulder pain and weakness during basic training and explained that his symptoms were initially variable, but gradually worsened during and following service.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a left shoulder disability is warranted.  The Veteran's claim is granted.





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a left shoulder disability is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


